Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 07, 2013

                             No. 04-13-00633-CR and 04-13-00634-CR

                            Ex Parte Martin Guadalupe Campos LEAL,
                                            Appellant

                    From the County Court at Law No. 1, Bexar County, Texas
                                Trial Court No. 2513 and 2514
                        The Honorable John D. Fleming, Judge Presiding


                                            ORDER
         These are appeals from an order on the merits on Martin Guadalupe Campos Leal’s
applications for writs of habeas corpus. The record has been filed. We order appellant’s brief in
these consolidated appeals is due October 24, 2013. See Tex. R. App. P. 31.1; 4th Tex. App.
(San Antonio) Loc. R. 8.2. The brief of the State is due within 20 days after the date appellant’s
brief is filed. Id. A reply brief, if any, must be filed within 10 days after the State’s brief is filed.
Id.



                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2013.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court